Cooper, C. J.,
delivered the opinion of the court.
The facts that the subscription of the appellant to the stock of the now insolvent corporation was, by its terms, payable on the call of the directors, and'that no call has been made for the sum remaining unpaid, does not, as against the creditors of the corporation, protect the subscriber from suit. Nor is it material that, instead of resorting to a proceeding in equity or at law, as he might have done, the plaintiff has proceeded by garnisheeing the stockholder. The end and purpose of this action is to subject the debt due by the stockholder to the debt due by the company, and the same principles are applicable.
But, though the appellant was liable to garnishment, the judgment against her should have been so framed as to protect her from danger of a double liability, and should also have recognized and preserved the prior right of satisfaction of the Camp Manufacturing Company. It is provided by the code, § 8éé, that: ££In all corporations, each stockholder shall be *81individually liable for the debts of the corporation contracted during his ownership of stock for the amount or balance that may remain due or unpaid for the stock subscribed for by him, and may be sued by any creditor of the corporation. ’ ’ The Camp Manufacturing Company was a creditor of the Delta Insurance Company, entitled to sue, under the statute. On the seventh day of April, 1893, this company brought suit against appellant to recover the amount unpaid by her on her subscription to the capital stock of the Delta Insurance Company, and, in that suit, judgment has been rendered against her in favor of the plaintiff therein. On the thirteenth of April, the garnishment in this cause was served.
The contention of the appellee that by the service of his writ he secured a lien on the debt due by appellant, while the Camp Manufacturing Company acquired no right to this debt until the date of its judgment against her, which was subsequent to the service of the writ of garnishment, is wholly without merit. When the judgment of the Camp Manufacturing Company was rendered, it became operative by relation, as of the date of the commencement of the suit, so far as the right to the debt due by the defendant therein was concerned, and had priority over all intervening claims.
The judgment of the lower court should have provided that no execution should issue against the appellant until satisfaction of the judgment of the Camp Manufacturing Company, and then only for so much, if anything, as should be then due and unpaid by the appellant on account of her subscription to the stock of the Delta Insurance Company as fixed by the judgment. Yazoo & Mississippi Valley Railroad Co. v. Fulton, 71 Miss., 386.

Judgment reversed.